DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US PG Pub 2017/0240126).
In re Claim 1, Kang et al. discloses a dongle for connecting to an OBD-II connector of a vehicle, the dongle comprising: a male connector (224) for plugging into the OBD-II connector (see paragraph [0014]); a female connector (226) for receiving an auxiliary device (230); circuitry for accessing vehicle status data; and a rigid body for housing the circuitry (see Figs. 2a-2c, Fig. 3, and paragraphs [0011], [0013]-[0017] and [0022]-[0025]).
The examiner notes that while Kang discloses a male connector to plug into the OBD-II connector as opposed to a female connector for plugging into the OBD-II connector as claimed, as well as a female connector for receiving an auxiliary device as opposed to a male connector for receiving an auxiliary device, the examiner notes that Kang explicitly notes in paragraph [0014] that “different connectors may be provided”.  While the prior art generally suggests that the OBD-II ports included with vehicles tend to be female connectors (see Mission et al. US P Pub 2017/0058811 Paragraph [0019] for example, “the connector body 120 may be a 16-pin, D-shaped male connector operable to mate with a conventional OBD-II port 185, which is typically a 16-pin, D-shaped female connector included in many modern vehicles”), it would have been obvious to modify the dongle of Kang et al. to provide a female connector for plugging into the OBD-II connector and a male connector for receiving an auxiliary device, in order to allow for coupling with an OBD-II port included in a vehicle that is not the standard female connector.
In re Claim 2, Kang et al. discloses a dongle of claim 1, wherein the female connector includes a multiplicity of male pins that are in electrical communication with the circuitry such that the vehicle status data may be transmitted from the OBD-II connector to the circuitry (see Figs. 2a-2c, Fig. 3, and paragraphs [0011], [0013]-[0017] and [0022]-[0025]).
In re Claim 3, Kang et al. discloses a dongle of claim 1, wherein the male connector includes a multiplicity of female connectors suitable for receiving pins comprising any of various devices that are compatible with the OBD-II connector of the vehicle (see Figs. 2a-2c, Fig. 3, and paragraphs [0011], [0013]-[0017] and [0022]-[0025]).
In re Claim 4, Kang et al. discloses a dongle of claim 3, wherein the multiplicity of female connectors are in electrical communication with the circuitry such that electrical signals may be transmitted from the OBD-II connector of the vehicle to the auxiliary device (see Figs. 2a-2c, Fig. 3, and paragraphs [0011], [0013]-[0017] and [0022]-[0025]).
In re Claim 5, Kang et al. discloses a dongle of claim 1, wherein the dongle is configured to be plugged into the OBD-II connector to access vehicle status data and pass the vehicle status data to the auxiliary device by way of the male connector (see Figs. 2a-2c, Fig. 3, and paragraphs [0011], [0013]-[0017] and [0022]-[0025]).
In re Claim 6, Kang et al. discloses a dongle of claim 5, wherein the dongle is configured to wirelessly transmit the vehicle status data to a device or system that is configured to read and display the vehicle status data to an end-user of the dongle (see Figs. 2a-2c, Fig. 3, and paragraphs [0011], [0013]-[0017] and [0022]-[0025]).
In re Claim 7, Kang et al. discloses a dongle of claim 1, wherein the dongle is configured to operate in conjunction with a vehicle diagnostic communication system that includes a vehicle performance system (see Figs. 2a-2c, Fig. 3, and paragraphs [0011], [0013]-[0017] and [0022]-[0025]).
In re Claim 8, Kang et al. discloses a dongle of claim 7, wherein the vehicle performance system comprises a mobile device application operating on a mobile device (see Figs. 2a-2c, Fig. 3, and paragraphs [0011], [0013]-[0017] and [0022]-[0025]).
In re Claim 9, Kang et al. discloses a dongle of claim 8, wherein the dongle is configured to plug into the OBD-II connector and establish a wireless connection with the mobile device whereby the vehicle performance system provides access and interactivity to vehicle performance and status data (see Figs. 2a-2c, Fig. 3, and paragraphs [0011], [0013]-[0017] and [0022]-[0025]).
In re Claim 10, Kang et al. discloses a dongle of claim 9, wherein the dongle is configured to provide the auxiliary device with access to the vehicle performance and status data (see Figs. 2a-2c, Fig. 3, and paragraphs [0011], [0013]-[0017] and [0022]-[0025]).
In re Claim 11, Kang et al. discloses a dongle of claim 9, wherein the auxiliary device comprises any device configured to access vehicle status data by way of an OBD-II connection (see Figs. 2a-2c, Fig. 3, and paragraphs [0011], [0013]-[0017] and [0022]-[0025]).
In re Claim 12, Kang et al. discloses a dongle of claim 11, wherein the dongle is configured to simultaneously establish the wireless connection with the mobile device and provide the auxiliary device with access to the vehicle performance and status data (see Figs. 2a-2c, Fig. 3, and paragraphs [0011], [0013]-[0017] and [0022]-[0025]).
In re Claim 13, Kang et al. discloses a method for accessing vehicle status data, comprising: plugging a first connector of a pass-through dongle into an OBD-II connector of a vehicle; establishing a wireless connection between the pass-through dongle and a mobile device; and plugging a second connector of the pass-through dongle into an auxiliary device (see Figs. 2a-2c, Fig. 3, and paragraphs [0011], [0013]-[0017] and [0022]-[0025]).
In re Claim 14, Kang et al. discloses a method of claim 14, wherein establishing the wireless connection includes accessing and interacting with the vehicle status data by way of the mobile device (see Figs. 2a-2c, Fig. 3, and paragraphs [0011], [0013]-[0017] and [0022]-[0025]).
In re Claim 15, Kang et al. discloses a method of claim 14, wherein plugging the second connector includes accessing the vehicle status data by way of the auxiliary device (see Figs. 2a-2c, Fig. 3, and paragraphs [0011], [0013]-[0017] and [0022]-[0025]).
In re Claim 16, Kang et al. discloses a method for a dongle for accessing vehicle status data, comprising: configuring circuitry to receive the vehicle status data; housing the circuitry within a rigid body having a first connector and a second connector; adapting the first connector to plug into an OBD-II connector of a vehicle; configuring the second connector to plug into an auxiliary device; and coupling the circuitry with the first connector and the second connector (see Figs. 2a-2c, Fig. 3, and paragraphs [0011], [0013]-[0017] and [0022]-[0025]).
In re Claim 17, Kang et al. discloses a method of claim 16, wherein configuring the circuitry includes configuring the circuitry to operate in conjunction with a vehicle diagnostic communication system that includes a vehicle performance system (see Figs. 2a-2c, Fig. 3, and paragraphs [0011], [0013]-[0017] and [0022]-[0025]).
In re Claim 18, Kang et al. discloses a method of claim 17, wherein configuring the circuitry includes configuring the circuitry to establish a wireless connection with a mobile device that provides access to and interactivity with the vehicle performance and status data (see Figs. 2a-2c, Fig. 3, and paragraphs [0011], [0013]-[0017] and [0022]-[0025]).
In re Claim 19, Kang et al. discloses a method of claim 18, wherein configuring the second connector includes configuring the circuitry to provide the auxiliary device with access to the vehicle status data (see Figs. 2a-2c, Fig. 3, and paragraphs [0011], [0013]-[0017] and [0022]-[0025]).
In re Claim 20, Kang et al. discloses a method of claim 19, wherein coupling the circuitry includes configuring the circuitry to simultaneously establish the wireless connection with the mobile device and provide the auxiliary device with access to the vehicle status data (see Figs. 2a-2c, Fig. 3, and paragraphs [0011], [0013]-[0017] and [0022]-[0025]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIZO BINDA VILAKAZI whose telephone number is (571)270-3926. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIZO B VILAKAZI/               Primary Examiner, Art Unit 3747